Citation Nr: 1001458	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-13 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right shoulder.

2.  Entitlement to service connection for osteoporosis with 
joint motion.

3.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

4.  Entitlement to service connection for otitis media.

5.  Entitlement to service connection for scar on the eye.

6.  Entitlement to service connection for gastrointestinal 
reflux disease (GERD).

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the cervical spine, claimed as 
cervical spondylosis with radiculopathy (hereinafter, 
"cervical spine disorder").

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
glaucoma.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

10.  Entitlement to an increased rating for partial tear of 
the cruciate ligament, left knee, currently rated as 10 
percent disabling.

11.  Entitlement to an increased rating for peripheral 
neuropathy of the right upper extremity, currently rated as 
10 percent disabling.

12.  Entitlement to an increased rating for peripheral 
neuropathy of the left upper extremity, currently rated as 10 
percent disabling.

13.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently rated as 
10 percent disabling.

14.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty July 1968 to October 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in March 2005, 
July 2005, and February 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

The Board notes the Veteran also initiated an appeal to a 
March 2007 rating decision's denial of service connection for 
hypertensive arteriosclerotic heart disease.  However, 
service connection was established for this disability by a 
February 2008 rating decision.  Nothing indicates the Veteran 
disagreed with the initial rating assigned for this 
disability, or the effective date thereof.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2008.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that further development 
is required with respect to the right shoulder, osteoporosis, 
lumbar spine, and GERD claims.  Accordingly, these claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the claims adjudicated by this 
decision have been completed.

2.  The Veteran has not been shown to have otitis media or 
eye scar on competent medical examination at any time during 
the pendency of this case.

3.  Service connection was previously denied for a cervical 
spine disorder and glaucoma by a May 1989 rating decision.  
The Veteran was informed of that decision, including his 
right to appeal, and did not appeal.

4.  Service connection was previously denied for hypertension 
by a January 2003 rating decision.  In addition, that 
decision found that new and material evidence had not been 
received to reopen his previously denied glaucoma claim.  
Although the Veteran initiated an appeal with respect to the 
denial of service connection for hypertension, among other 
things, he did not perfect his appeal by filing a timely 
Substantive Appeal after a Statement of the Case (SOC) was 
promulgated in October 2003.

5.  Although the evidence received since the prior denials of 
service connection for cervical spine disorder, glaucoma, and 
hypertension was not previously submitted to agency 
decisionmakers, it does not relate to an unestablished fact 
necessary to substantiate these claims, is cumulative and 
redundant of the evidence of record at the time of the prior 
denials, and does not raise a reasonable possibility of 
substantiating these claims.

6.  The Veteran's left knee is not manifested by limitation 
of flexion to 30 degrees or less nor extension limited to 15 
degrees or more, even when taking into account his complaints 
of pain.

7.  The Veteran's peripheral neuropathy of the upper and 
lower extremities have resulted in no more than mild 
incomplete paralysis of the affected joints.

CONCLUSIONS OF LAW

1.  Service connection is not warranted for otitis media.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.`303 (2009).

2.  Service connection is not warranted for a scar on the 
eye.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for the 
Veteran's cervical spine disorder, the benefit sought on 
appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a), 3.159 (2009).

4.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
glaucoma, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a), 3.159 (2009).

5.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for the 
Veteran's hypertension, the benefit sought on appeal is 
denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a), 3.159 (2009).

6.  The criteria for a rating in excess of 10 percent for 
partial tear of the cruciate ligament, left knee, are not 
met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5260-5261 (2009).

7.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of right upper extremity are not met.  
38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8516 (2009).

8.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of left upper extremity are not met.  
38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8516 (2009).

9.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of right lower extremity are not met.  
38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8521 (2009).

10.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of left lower extremity are not met.  
38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8521 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran has been sent VCAA-
compliant notification regarding his current appellate claims 
via letters dated in October 2004, November 2004, January 
2005, May 2005, November 2005, March 2006, April 2006, 
November 2007, and May 2008.  Although it is clear that all 
of these letters were not sent prior to the initial 
adjudication of the Veteran's claims as required by Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), all of these 
letters were sent prior to the RO's most recent adjudication 
of the appellate claims via an August 2008 Supplemental 
Statement of the Case (SSOC).  This development "cures" the 
timing problem associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established significant requirements with respect to the 
content of the notice necessary for those cases involving the 
reopening of previously denied claims.  Specifically, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, the prior denials of service connection for 
hypertension and the cervical spine disorder were noted by 
the November 2004 and May 2005 letters; and for glaucoma by 
the November 2005 letter.  In pertinent part, these letters 
noted the bases for the prior denials, informed the Veteran 
that new and material evidence was necessary to reopen these 
claims, and explained the standard for new and material 
evidence by language consistent with that of the relevant 
regulatory provisions.  Therefore, the notification provided 
to the Veteran is in accord with Kent, supra.

The Board further notes that the September 2007 letter 
contained the information regarding disability rating(s) and 
effective date(s) mandated by the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, the May 
2008 letter also included the relevant information regarding 
disability rating(s).  Granted, not all of the appellate 
claims were specifically referenced in these letters - the 
September 2007 letter only referred to the hypertension 
claim, while the May 2008 letter only referred to the 
increased rating claims.  Nevertheless, this does not change 
the fact that the Veteran was apprised of and aware of this 
pertinent information.  Similarly, the relevant information 
regarding disability rating(s) and effective date(s) was 
included in a November 2008 letter, although none of the 
appellate claims were readjudicated after the promulgation of 
this letter.  The Board also notes that the Veteran has 
actively participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(Mayfield I), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  This 
finding is further supported by the fact that the Veteran has 
had multiple claims for VA benefits over the years.  
Moreover, the Veteran has not contended there is any notice 
deficiency in this case, to include a recent October 2009 
statement submitted on his behalf by his accredited 
representative.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his hemorrhoids claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied regarding the issues adjudicated by this decision.  
The Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the July 
2008 Board hearing.  Nothing indicates the Veteran has 
identified the existence of any other relevant evidence that 
has not been obtained or requested.  Moreover, he was 
accorded VA medical examinations regarding his case in 
November 2004, December 2005, August 2007, and June 2008.  
The Veteran has not indentified any inaccuracies with respect 
to these examinations nor any prejudice therein.  He has also 
not indicated, with respect to his increased rating claims, 
that his service-connected disabilities have increased in 
severity since the most recent examination of June 2008.  
Accordingly, the Board finds that these examinations are 
adequate for resolution of this case.  The Board acknowledges 
that no examinations were provided which specifically 
addressed either his cervical spine or glaucoma claims.  
However, under the law, an examination is not required in the 
context of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2009); see also 66 Fed. Reg. 45,620, 
45,628 (August 29, 2001).  Consequently, the Board finds that 
the duty to assist the Veteran has been satisfied in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

I.  Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Initially, the Board notes that the Veteran was treated for 
left eye trauma in January 1980 and August 1981.  Further, he 
was treated for bilateral otitis media in July 1986.  
However, the service treatment records do not reflect that he 
sustained either a scar on the eye or chronic otitis media as 
a result of these in-service incidents.  For example, his 
eyes and ears were clinically evaluated as normal on his May 
1988 retirement examination.  The only body marks or scars 
noted on this examination were on the right forehead, left 
foot and right arm.  There was also no indication of any such 
disabilities on a January 1989 VA medical examination 
conducted less than a year after his separation from service, 
and included evaluation of the eyes and ears.  More recently, 
the Veteran underwent a VA ear disease examination in October 
2004, which found no evidence of active ear disease.  Nothing 
in the treatment records otherwise indicates the presence of 
otitis media or a scar on the eye during the pendency of this 
case.

In view of the foregoing, the Board must find that the 
preponderance of the competent medical evidence is against a 
finding that the Veteran has had otitis media or an eye scar 
at any time during the pendency of this case.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the 
date of application for such disorders.  The Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

For these reasons, the Board finds that the preponderance of 
the evidence is against these claims, and they must be 
denied.

II.  New and Material Evidence

Historically, service connection was previously denied for a 
cervical spine disorder and glaucoma by a May 1989 rating 
decision.  The Veteran was informed of that decision, 
including his right to appeal, and did not appeal.  
Thereafter, service connection was previously denied for 
hypertension by a January 2003 rating decision.  In addition, 
that decision found that new and material evidence had not 
been received to reopen his previously denied glaucoma claim.  
Although the Veteran initiated an appeal with respect to the 
denial of service connection for hypertension, among other 
things, he did not perfect his appeal by filing a timely 
Substantive Appeal after a SOC was promulgated in October 
2003.  Therefore, these decisions are final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The evidence of record at the time of the last prior denial 
for the Veteran's cervical spine disorder included statements 
from the Veteran, his service treatment records, as well as a 
January 1989 VA medical examination.  By the time of the 
January 2003 rating decision, the evidence also included 
additional statements from the Veteran and post-service 
medical records which cover a period through 2002.

In pertinent part, the Board notes that service treatment 
records include findings of probable glaucoma.  However, his 
eyes were clinically evaluated as normal on his May 1988 
retirement examination, and there was no indication of any 
such disability on the January 1989 VA medical examination.  
None of the post-service medical records, prior to the 
January 2003 rating decision, otherwise indicated a diagnosis 
of glaucoma.

The service treatment records contain no findings indicative 
of a cervical spine disability or hypertension.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.)  For example, his neck was clinically 
evaluated as normal on his May 1988 retirement examination, 
and his blood pressure was noted as being 130/84 
(systolic/diastolic).  

The January 1989 VA medical examination did diagnose cervical 
strain, but not hypertension.  In fact, blood pressure 
reading on this examination was 130/80.  Moreover, the record 
indicates that hypertension was first diagnosed years after 
his separation from active service.  

The Board notes that the Veteran contended, in part, that his 
hypertension was secondary to his service-connected diabetes 
mellitus.  However, a November 2002 VA examination contains a 
competent medical opinion to the effect that his hypertension 
was not secondary to the diabetes mellitus.

In view of the foregoing, glaucoma was denied by the May 1989 
rating decision on the basis that there was no evidence of 
the disability.  Service connection was denied for the 
cervical spine disability, in essence, because the record did 
not indicate the disability was etiologically related to 
active service.  Thereafter, the January 2003 rating decision 
found that new and material evidence had not been received to 
reopen the glaucoma claim, and that the record did not 
indicate hypertension was causally related to active service 
to include as secondary to the service-connected diabetes 
mellitus.

The evidence received since the last prior denial of these 
claims includes additional statements from the Veteran, his 
testimony at the July 2008 Board hearing, as well as 
additional post-service medical records which cover a period 
through 2008.

The Veteran essentially contends that his glaucoma and 
cervical spine disability were incurred during active 
service.  He has also indicated that his hypertension is 
secondary to his service-connected diabetes mellitus.  
Although this evidence is "new" to the extent it was not 
previously of record, it is cumulative and redundant of the 
contentions advanced at the time of the prior denials.  

The Board also notes that while the additional medical 
records indicate various problems associated with the eyes, 
including decreased visual acuity, there is still no evidence 
of current glaucoma which was the basis for the prior denial.  

With respect to the cervical spine disability and 
hypertension, the Board acknowledges that the evidence does 
show the presence of the claimed disabilities.  However, such 
evidence was of record at the time of the prior denials.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) (medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence).  The Board further 
notes that, in a January 2008 addendum to an August 2007 VA 
medical examination, the examiner expressed an opinion 
against the Veteran's hypertension being secondary to his 
service-connected diabetes mellitus.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does 
not "trigger a reopening").

In view of the foregoing, the Board finds that while the 
evidence received since the prior denials of service 
connection for cervical spine disorder, glaucoma, and 
hypertension was not previously submitted to agency 
decisionmakers, it does not relate to an unestablished fact 
necessary to substantiate these claims, is cumulative and 
redundant of the evidence of record at the time of the prior 
denials, and does not raise a reasonable possibility of 
substantiating these claims.  Therefore, new and material 
evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a).  As new and material evidence has not been 
received to reopen the previously denied claims, the Board 
does not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).

III.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a claim of entitlement to a total 
rating based upon individual unemployability (TDIU) is part 
of an increased rating claim when such claim is raised by the 
record.  Although the Veteran has contended he is entitled to 
a TDIU, it appears to be on the basis of all his service-
connected disabilities, not just those adjudicated by this 
appeal.  Moreover, entitlement to a TDIU was denied by a 
September 2008 rating decision, and nothing indicates the 
Veteran appealed that decision to the Board.  Consequently, 
the issue of TDIU is not currently before the Board.

A.  Left Knee

The Veteran's service-connected partial tear of the cruciate 
ligament of the left knee has been evaluated based upon the 
limitation of motion.

Full range of motion of the knee consists of 0 degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board acknowledges that General Counsel for VA, in a 
precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.  
However, in this case a separate rating was assigned for 
instability of the left knee by an August 2008 rating 
decision.  The Veteran has not disagreed with this initial 
rating or the effective date thereof.  Consequently, the 
Board is without jurisdiction to evaluate the left knee on 
the basis of instability.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
observes that the Veteran has indicated that his service-
connected left knee disability is manifested by pain.  
However, the Board's focus, in light of the aforementioned 
regulatory criteria, is whether there is such additional 
impairment due to the complaints of pain so as to warrant 
ratings in excess of those already in effect.

With respect to the limitation of motion, the Board finds 
that the Veteran's left knee is not manifested by limitation 
of flexion to 30 degrees or less nor extension limited to 15 
degrees or more.  For example, the December 2005 VA 
examination showed the left knee had active motion of zero to 
120 degrees against gravity, with pain beginning at 120 
degrees.  The examiner indicated there was additional 
limitation of motion on repetitive use due to pain, but 
stated that this range of motion was from zero to 100 
degrees.  Similarly, the more recent June 2008 VA examination 
also found that the left knee had active motion against 
gravity from zero to 120 degrees, and passive motion from 
zero to 130 degrees.  Although there was still additional 
limitation of motion on repetitive use due to pain, such 
range of motion was found to be from zero to 90 degrees.  
Nothing in the other evidence on file otherwise indicates the 
Veteran has limitation of motion to the extent necessary for 
a rating in excess of 10 percent under either Diagnostic Code 
5260 or 5261 even when taking into account his complaints of 
pain.  

The Board acknowledges that VA's Office of General Counsel 
held in VAOPGCPREC 9-2004 that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  However, the aforementioned range of 
motion findings for the left knee during this period do not 
at any time satisfy the criteria for a compensable evaluation 
under either Diagnostic Code 5260 or 5261.  Nevertheless, he 
is entitled to the current 10 percent ratings based upon pain 
of a major joint pursuant to the provisions of Diagnostic 
Code 5003.




B.  Peripheral Neuropathy

The neurologic rating guidelines are found at 38 C.F.R. Part 
4; these direct consideration of, among other things, 
complete or partial loss of use of one or more extremities.  
Reference is to be made to the appropriate bodily system of 
the schedule.  In rating peripheral nerve injuries, attention 
should be given to the relative impairment in motor function, 
trophic changes or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral the ratings are 
combined with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

The Veteran's peripheral neuropathy of the upper extremities 
is evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.  Under this Code, mild 
incomplete paralysis of either extremity warrants a 10 
percent rating.  Moderate incomplete paralysis warrants a 
rating of 20 percent for the minor extremity, and a 30 
percent rating for the major extremity.  Severe incomplete 
paralysis warrants a 30 percent rating for the minor 
extremity, and a 40 percent rating for the major extremity.  
A maximum evaluation of 50 percent for the minor extremity 
and 60 percent for the major extremity for complete paralysis 
of the ulnar nerve of the major upper extremity, which is 
defined as being manifested by the "griffin claw" deformity 
due to flexor contraction of the ring and little fingers, 
very marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.

The Veteran's peripheral neuropathy of the lower extremities 
is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8521.  Under this Code, an evaluation of 10 percent is 
assigned for mild incomplete paralysis.  A 20 percent rating 
requires moderate incomplete paralysis, and a 30 percent 
rating requires severe incomplete paralysis of the external 
popliteal nerve.  A 40 percent evaluation requires complete 
paralysis of the external popliteal nerve, manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.

In this case, the Board finds that the Veteran's peripheral 
neuropathy of the upper and lower extremities have resulted 
in no more than mild incomplete paralysis of the affected 
joints.

The November 2004 VA peripheral nerves examination found, in 
pertinent part, that muscle strength was 5/5 for both the 
upper and lower extremities, and that deep tendon reflexes 
were normoactive on both the upper and lower extremities.  

The December 2005 VA peripheral nerves examination did find 
the Veteran had weakness of both legs, as well as numbness of 
the hands and feet.  However, there was no evidence of 
paralysis, tremors, stiffness, paresthesias, pain, 
dysethesias, or incoordination.  Moreover, muscle strength 
was found to be 5/5 in the upper and lower extremities, and 
the was no motor function impairment.  Sensory function was 
normal for the upper extremities, while there was evidence of 
decreased vibration and light touch in the lower extremities.

The most recent VA peripheral nerves examination of June 2008 
noted weakness and numbness of the upper and lower 
extremities.  However, muscle strength was again 5/5 in the 
upper and lower extremities, and that was no evidence of 
motor function impairment.  Sensory function was also normal 
for the upper and lower extremities.  There was also no 
evidence of paralysis on this examination.  

Nothing in the other evidence on file otherwise indicates 
moderate or greater incomplete paralysis of any of the upper 
and/or lower extremities.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for his peripheral neuropathy of the 
respective extremities.  Therefore, the preponderance of the 
evidence is against these claims.

C.  Extraschedular

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The record in this case does not reflect the RO has ever 
adjudicated the matter of the Veteran's entitlement to an 
extraschedular rating.  Moreover, the Veteran has never 
raised the matter of his entitlement to an extraschedular 
rating, nor identified any factors which may be considered to 
be exceptional or unusual regarding the service-connected 
right elbow disorder.  The Board therefore is without 
authority to consider the matter of extraschedular ratings.  
Nevertheless, the Veteran is free to raise this as a separate 
issue with the RO if he so desires.

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the 
aforementioned appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits 
sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for otitis media is denied.

Entitlement to service connection for scar on the eye is 
denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for the 
Veteran's cervical spine disorder, the benefit sought on 
appeal is denied.  

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for glaucoma, 
the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for the 
Veteran's hypertension, the benefit sought on appeal is 
denied.  

Entitlement to an increased rating for partial tear of the 
cruciate ligament, left knee, currently rated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy 
of the right upper extremity, currently rated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy 
of the left upper extremity, currently rated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy 
of the right lower extremity, currently rated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for peripheral neuropathy 
of the left lower extremity, currently rated as 10 percent 
disabling, is denied.


REMAND

The Veteran essentially contends that his right shoulder 
disorder, osteoporosis, lumbar spine disorder, and GERD are 
all secondary to his service-connected diabetes mellitus.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In this 
case, however, no medical examination has been accorded to 
the Veteran to address his claim of secondary service 
connection.  

The Board further finds that the Veteran's service treatment 
records contain entries of right shoulder and stomach 
problems, which indicate possible direct service connection 
for these disabilities.  For example, he was treated for 
complaints of right shoulder pain in April 1986, assessed as 
myostitis.  He was also treated for complaints of right arm 
pain on several occasions in 1988, with a May 1988 record 
showing an assessment of muscle strain.  Regarding the GERD 
claim, he was treated for complaints of stomach pain in 
August 1976, assessed as hyperacidity.  He was also treated 
for complaints of vomiting and acid indigestion in January 
1977.  Records from June 1977 include an assessment of 
gastroenteritis.  He was again treated for complaints of 
stomach pain in March 1978.  In addition, he had complaints 
regarding his stomach and right shoulder at the time of the 
January 1989 VA medical examination.

In view of the foregoing, the Board finds that an examination 
and opinion is necessary in order to address these service 
connection claims, to include the Veteran's contention of 
secondary service connection.  Therefore, a remand is 
required in the instant case.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his right shoulder, osteoporosis, 
lumbar spine, and GERD since June 2008.  
After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded examination(s) 
to evaluate the nature and etiology of 
his right shoulder disorder, 
osteoporosis, lumbar spine disorder, and 
GERD.  

The claims folder should be made 
available to the examiner(s) for review 
before the examinations; the examiner(s) 
must indicate that the claims folder was 
reviewed.

Following examination of the Veteran, an 
opinion must be expressed as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that his 
right shoulder, osteoporosis, lumbar 
spine, and/or GERD were incurred in or 
otherwise the result of active service.

If it is determined that these 
disabilities are not directly related to 
active service, an opinion must be 
expressed as to whether it is at least as 
likely as not that these disabilities 
were caused by or aggravated by the 
service- connected diabetes mellitus.  By 
aggravation the Board means a permanent 
increase in the severity of the 
underlying disability beyond its natural 
progression.  If it is determined that 
any of these disabilities were aggravated 
by the service-connected diabetes 
mellitus, the examiner should identify 
the level of disability caused by the 
diabetes, to the extent possible.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report(s) 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
August 2008, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


